DETAILED ACTION
Applicant’s arguments, see pages 8-10, filed on 01/18/2022, with respect to claims 1-20 have been fully considered and are persuasive.    

Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-7, Azenkot et al. fails to teach or suggest the claimed invention as a whole, in particular, the features of: calculating indicators of distributions of bit values of the subset of bits; and, based on the indicators of distributions of bit values of the subset of bits, adjusting the offsets of at least one of the at least two the comparators. Therefore, the claims are allowed.

Regarding claims 8-14, Azenkot et al. fails to teach or suggest the claimed invention as a whole, in particular, means for calculating indicators of distributions of bit values of the subset of bits; and, means for, based on the indicators of distributions of bit values of the subset of bits, adjusting the offsets of at least one of the at least two the comparators. Therefore, the claims are allowed.

Regarding claims 15-20, Azenkot et al. fails to teach or suggest the claimed invention as a whole, in particular, the features of: offset sensing circuitry to calculate indicators of the distributions of bit values of the subset of the plurality of bits; and Page 5Attorney Docket No.: 765-0131US1 - 10873US03a calibration circuit to, based on the indicators of the distributions of bit values of the subset of the plurality of bits, adjust the offset of one or more comparators. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809